Citation Nr: 0835693	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-03 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back disorder 
and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left knee 
disorder and, if so, whether service connection is warranted.

3.  Entitlement to an increased evaluation for postoperative 
right knee meniscectomy, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision, by 
the Oakland, California, Regional Office (RO).  Thereafter, 
the veteran relocated to the Little Rock, Arkansas, area and 
his claim was transferred to that RO.  In December 2007, the 
veteran testified at a Travel Board hearing before the 
undersigned.

After this appeal was certified to the Board, the veteran 
submitted additional evidence consisting of his contentions 
directly to the Board.  This evidence has not yet been 
considered by the RO, the agency of original jurisdiction.  
However, although these statements have not been accompanied 
by a waiver, they are essentially duplicative of argument the 
RO has already had the opportunity to consider.  Thus, the 
Board finds that the solicitation of a waiver and/or remand 
for initial consideration by the RO of this evidence is not 
required under 38 C.F.R. § 20.1304(c).

Although the RO apparently reopened the claims of entitlement 
to service connection for a low back disorder and a left knee 
disorder, as will the Board, based on new and material 
evidence, the Board still must make this threshold 
preliminary determination before proceeding further because 
it affects the Board's legal jurisdiction to consider the 
underlying merits of the claims.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Review of the claims file shows that the veteran has claimed 
inability to secure and maintain employment due to his 
disabilities, thereby raising a new claim of entitlement to a 
total disability rating based upon individual unemployability 
(TDIU).  Inasmuch as this issue has not been developed or 
certified for appellate review, it is not for consideration 
at this time.  It is, however, referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  A rating decision in March 1991 denied service connection 
for disabilities of the low back and left knee.  The veteran 
was notified of this decision and did not file a notice of 
disagreement (NOD) within one year, in response, to initiate 
a timely appeal.

2.  Evidence added to the file since March 1991, however, 
concerning the issues of entitlement to service connection 
for disabilities of the low back and left knee, is not 
cumulative of evidence already of record and raises a 
reasonable possibility of substantiating these claims.

3.  There is a reasonable doubt as to whether the veteran's 
service connected postoperative right knee meniscectomy 
aggravates his chronic low back pain due to degenerative 
changes of the lumbosacral spine with left S1 nerve root 
irritation.

4.  There is no competent evidence to show that the veteran's 
left knee disorder is related to, or aggravated by, his 
service-connected postoperative right knee meniscectomy.

5.  Throughout the appeal, the veteran's postoperative right 
knee meniscectomy has not resulted in ankylosis, limitation 
of flexion less than 90 degrees, limitation of extension, or 
impairment of the tibia and fibula.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1991 final rating 
decision, which denied the veteran's claims for service 
connection for disabilities of the low back and left knee, is 
new and material and these claims are reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302, 
20.1103 (2007).

2.  Resolving doubt in the veteran's favor, service 
connection for chronic low back pain due to degenerative 
changes of the lumbosacral spine with left S1 nerve root 
irritation secondary to service connected postoperative right 
knee meniscectomy is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.309, 
3.310 (2007).

3.  Service connection for a left knee disability secondary 
to service connected postoperative right knee meniscectomy is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2007).

4.  The criteria for an evaluation in excess of 30 percent 
for service-connected postoperative right knee meniscectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A letter dated in August 2005 satisfies the duty-
to-notify provisions with respect to the claims for service 
connection for disorders of the low back and left knee as 
well as the claim for an increased rating for the service-
connected right knee as this letter discusses the 
requirements for substantiating these claims.  The RO issued 
this VCAA notice letter prior to initially adjudicating the 
veteran's claim, the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  In 
addition, since the Board is reopening the claims for service 
connection on the basis of new and material evidence, there 
need not be any discussion of whether the veteran received 
VCAA notice sufficient to satisfy the requirements of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent a 
VCAA notice letter in January 2007 discussing the downstream 
disability rating and effective date elements of the claim 
and then went back and readjudicated the claim in the May 
2007 supplemental statement of the case (SSOC).  This is 
important to point out because the Federal Circuit Court 
recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In the present case, the VCAA notice did not make specific 
reference to the relevant diagnostic codes and other 
applicable information.  In Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed.Cir. 2007), the Federal Circuit stated that all 
VCAA notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating that any defect was cured by actual 
knowledge on the part of the claimant, that a reasonable 
person could be expected to understand from the notice what 
was needed, that a benefit could not have been awarded as a 
matter of law, or perhaps where the claimant has stated that 
he or she has no further evidence to submit, or where the 
record reflects that VA has obtained all relevant evidence.  
Id.  There must be a demonstration that there was no error.  
See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 
(3rd Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

In this case, the claimant was provided information regarding 
the applicable diagnostic codes in the statement of the case 
and supplemental statement of the case.  The veteran has 
demonstrated an awareness of what is needed for a higher 
evaluation.  His outpatient treatment records, written 
communications, and December 2007 hearing testimony reflect 
his complaints of functional impairment, difficulty 
ambulating (to include sitting, standing, and walking), and 
inability to continue his employment.  Actual knowledge is 
established by his statements demonstrating an awareness of 
what is necessary to substantiate the claim.  See Vazquez- 
Flores, slip op. at 12, citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran 
compensation examinations to determine the etiology and 
severity of his left and right knee and low back 
disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of these 
claims.


New and Material Evidence

In May 1985, the RO denied the veteran's claim for service 
connection for a left knee disorder, caused by his service-
connected right knee disorder; however, he was not notified 
of this determination.  

Thereafter, in September 1990, the veteran claimed service 
connection for disorders of the left knee and back as a 
result of his service-connected right knee.  By a March 1991 
rating decision, the RO determined that service connection 
cannot be established for left knee disability or a low back 
disability because neither condition is shown in service and 
neither condition is shown to be the direct and proximate 
result of the veteran's service-connected right knee 
disability.  He was notified of this decision in April 1991; 
however, he did not appeal, so it is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.  This, 
in turn, means there must be new and material evidence since 
that decision to reopen the claim and warrant further 
consideration of on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's March 1991 decision before 
proceeding further because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claims to adjudicate them de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.

The veteran filed a petition to reopen his claims in June 
2005.  Therefore, under the revised standards (effective for 
petitions to reopen, as here, filed on or after August 29, 
2001), new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence received since the March 1991 denial consists of VA 
and private examination reports and treatment records 
reflecting his complaints of bilateral knee and low back pain 
as well as his written communications and hearing testimony.  
All of this evidence is new in that it has not been submitted 
to VA before.  In addition, this new evidence includes 
statements from the veteran's treating physicians which are 
both new and material because they provide evidence which 
suggests that the veteran has current disorders of the left 
knee and low back which are the result of his service-
connected right knee.  38 C.F.R. § 3.156(a).

Specifically, an August 2006 report of VA examination 
reflects the examiner's opinion that, since the veteran 
"walks with a limp due to the right knee pathology that does 
aggravate his pain in the lower back due to altered 
biomechanics."  Similarly, this new evidence includes an 
April 2006 report of private treatment which notes that, 
"[b]ecause of his gait abnormality related to the right knee 
it's conceivable that the low back pain and left knee pain 
are the result of the long term standing of this gait 
abnormality."  

Accordingly, the Board finds that new and material evidence 
has been submitted and the claims for service connection for 
disorders of the low back and left knee are reopened.  
38 U.S.C.A. § 5108.

The next step for the Board in deciding these claims is to 
assess the probative value of this new and material evidence 
in the context of the other evidence of record and make new 
factual determinations.  See Masors v. Derwinski, 2 Vet. 
App. 181, 185 (1992) (quoting Godwin v. Derwinski, 1 Vet. 
App. 419, 425 (1991), and Jones v. Derwinski, 1 Vet. 
App. 210, 215 (1991)).  A finding of "new and material" 
evidence does not mean that the case will be allowed, just 
that the case will be reopened and new evidence considered in 
the context of all other evidence for a new determination of 
the issues.  Smith v. Derwinski, 1 Vet. App. 178, 179-80 
(1991).

Service Connection

The veteran asserts that his low back and left knee disorders 
are secondary to his service-connected postoperative right 
knee meniscectomy.  The Board will limit its decision 
accordingly.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the veteran's claim was pending 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

In this case, service connection is in effect for 
postoperative right knee meniscectomy, rated as 30 percent 
disabling.

The Board's review of the veteran's service medical records 
reveals no complaints or findings related to any low back or 
left knee impairment.  These records reflect complaints of 
and treatment for right knee impairment only.  The veteran's 
central theory is that his service connected right knee 
disability has caused his low back and left knee disorders.  
In order to address these claim, the Board must review 
carefully the post-service medical evidence.

A review of the post-service medical evidence includes a 
December 1990 statement from a private physician at a German 
hospital which notes that the veteran was treated at this 
hospital from July 1985 to August 1985.  This statement 
further notes that an arthroscopy and partial lateral 
meniscectomy of the left knee was performed in July 1985.  

A December 1990 report of VA examination notes the veteran's 
history of left knee surgery at the German hospital.  This 
examination report further notes that the veteran reported 
experiencing low back symptoms starting in 1988.  The 
diagnoses included "[s]tatus post meniscal repair to the 
left knee with removal of fibroma and pseudobursa in October 
1984 [sic] with chronic pain" and "[l]ow back pain 
secondary to unsteady gait because of knee problems.  
Diagnosis is probable herniated disc."  The examiner did not 
provide an opinion with respect to the etiology of the left 
knee disorder or whether the low back impairment was 
secondary to unsteady gait because of the service-connected 
right knee or the non-service-connected left knee problems.  

Private medical records include an April 2006 treatment note 
which states that, "[b]ecause of his gait abnormality 
related to the right knee it's conceivable that the low back 
pain and left knee pain are the result of the long term 
standing of this gait abnormality."  

In this regard, it is noted that the comment that it is 
"conceivable" (which is to say that it is possible) that 
the veteran's low back and left knee pain is due to his right 
knee disorder is too speculative to establish a link between 
the veteran's low back and left knee disorders and his 
service-connected right knee disorder.  See Obert v. Brown, 5 
Vet. App. 30 (1993).

Upon review of the claims file and examination of the 
veteran, an August 2006 report of VA examination includes 
diagnoses of chronic low back pain due to degenerative 
changes of the lumbosacral spine with left S1 nerve root 
irritation and left knee surgery for removal of a cyst from 
the lateral meniscus with partial removal of the lateral 
meniscus done on 7/26/85, at that time the veteran had 
symptoms of left knee pain for about 1.5 years.  

This examination report includes the conclusions of the 
examiner that "the left knee pathology is not caused by or 
the result of his right knee pathology.  The observed 
degenerative changes of the lumbosacral spine are aspecific 
and are less likely as not caused by or the result of his 
right knee pathology.  However, since this veteran walks with 
a limp due to the right knee pathology that does aggravate 
his pain in the lower back due to altered biomechanics."  
This examination report provides the following discussion in 
support of these conclusions: 

... However his left knee condition was due to the 
development of a cyst which can not be said due to 
alteration of gait or favoring the left knee.  It 
may be noted that individuals for chronic pain in 
any of the joints of the lower extremities walk 
carefully, become less active, do not thus 
traumatize the joints of either the same extremity 
or the [other] extremity.  Often they are using 
less of their lower extremities then the average.  
Even marked alterations of gait do not necessarily 
result in traumatic degenerative changes.  ...  The 
medical literature does not support the hypothesis 
of a development of traumatic DJD [degenerative 
joint disease] due to painful joints of one 
extremity.  ...  His X-ray reports and MRI [magnetic 
resonance imaging] reports only show relatively 
minor degenerative changes in the lumbosacral spine 
although there is some compromise of the left 
lateral neural foramen which causes nerve root 
irritation and radiation of pain into the left 
lower extremity and of course the veteran has 
significant low back pain.  The noted changes on 
MRI and X-ray do not indicate any traumatic 
degenerative changes.  ...  [I]t may be noted that 
some degenerative changes are expected after 
lateral partial meniscectomy and removal of cyst 
kind of surgery that this veteran had on his left 
knee, thus his left knee can not be said to be due 
to his right knee problem.  

Low Back

With respect to the claim for service connection for a low 
back disorder, the medical evidence shows that the veteran's 
low back symptoms have been diagnosed as chronic low back 
pain due to degenerative changes of the lumbosacral spine 
with left S1 nerve root irritation.  The record also shows 
that the veteran ambulates with an altered gait as a result 
of his service-connected postoperative right knee 
meniscectomy.  That there is a link between the veteran's low 
back disorder and his service-connected right knee disorder 
is suggested by the August 2006 VA examination report which 
includes the conclusion that "since this veteran walks with 
a limp due to the right knee pathology that does aggravate 
his pain in the lower back due to altered biomechanics."  

Although the foregoing opinion does not specifically address 
the veteran's low back pathology and how it is worse than it 
otherwise would be absent the co-existence of the right knee 
disorder, it is enough under the circumstances of this case 
to raise a reasonable doubt as to the underlying question 
that the veteran's low back disorder is aggravated by his 
service-connected right knee disorder.  Resolving that doubt 
in the veteran's favor, a basis upon which to establish 
service connection has been presented and the veteran's 
appeal is granted with respect to this claim.

Left Knee

As noted above, the record clearly establishes that the 
veteran has been diagnosed with a left knee disorder and he 
has established service connection for a right knee disorder.  
However, there is no nexus establishing a relationship 
between his left knee disorder and his service-connected 
right knee disorder.  There is no medical evidence of record 
to support the veteran's contentions regarding secondary 
service connection.  There is evidence of post-service left 
knee surgery for removal of a cyst from the lateral meniscus 
with partial removal of the lateral meniscus and no competent 
medical evidence of record of treatment for the left knee 
that is the result of or is aggravated by the service 
connected right knee.  As such, service connection may not be 
granted for a left knee disorder on a secondary basis.

As noted above, in April 2006, the veteran's private 
physician stated that it is conceivable that the veteran's 
gait abnormality related to his right knee has resulted in 
left knee pain.  However, also as noted above, this statement 
is too speculative to establish a link between the veteran's 
left knee disorder and his service-connected right knee 
disorder.  See Obert v. Brown, 5 Vet. App. 30 (1993).

It is noted that, in the case of a veteran who served for 90 
days or more during peacetime or wartime, service connection 
may be granted on a presumptive basis with evidence of 
manifestation of certain diseases or disorders, such as 
arthritis, to a compensable degree (10 percent or higher) 
within one year after discharge from active service, even 
without evidence of diagnosis thereof in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  In the present case, although X-ray 
study in December 1990 revealed minimal osteoarthritic 
changes, medial joint compartments bilaterally; inasmuch as 
the initial diagnosis of arthritis was not until many years 
after his separation from service in May 1979, service 
connection for arthritis on a presumptive basis under 
38 C.F.R. § 3.309(a) is not warranted because arthritis was 
not manifest within one year of his service discharge.

The veteran's assertions, to include his written 
communications and hearing testimony, have been taken into 
account in adjudicating this claim; however, as a layman, he 
does not have the necessary medical training and/or expertise 
to give a probative opinion on the etiology of his left knee 
disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  He is 
competent to attest to symptoms he has personally 
experienced; however, he is not competent to provide a 
diagnosis or findings with respect to such symptoms.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); 
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); and 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent evidence supports the claim, this doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning higher, 
or separate, ratings under other diagnostic codes.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Traumatic arthritis is rated as degenerative arthritis under 
the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The 20 percent and 10 percent ratings 
based on X-ray findings, above, may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held, in VAOPGCPREC 23-97, that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that, if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by X-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent X-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).

Normal range of motion for the knee is zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

By a July 1979 rating decision, the RO granted service 
connection for post operative, right knee meniscectomy with 
instability, and assigned a 20 percent schedular rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, for other impairment 
of the knee with recurrent subluxation or lateral 
instability, effective from June 1, 1979, the date following 
the veteran's separation from active duty service.  

Thereafter, upon consideration of a January 1985 report of VA 
examination, by a May 1985 rating decision, the RO determined 
that an increased rating of 30 percent disabling was 
warranted for this disorder, effective from March 5, 1984, 
based on the date of the veteran's claim for an increased 
rating.

The current claim for an increased rating was received on 
June 23, 2005.  

Review of the claims file reflects that the veteran has been 
afforded three VA examinations of his right knee, in 
September 2005, August 2006, and January 2007.  These 
examinations reflect that the veteran uses a cane for 
ambulation and he complains of pain, giving way, instability, 
stiffness, and swelling.  These examination reports also 
reflect that his right knee range of motion is no less than 
zero to 130 degrees with pain at the end range of flexion (it 
was zero to 130 upon VA examination in January 2007).  The 
August 2006 examiner described this motion as normal.  

Although the veteran has complained of swelling, instability 
and giving way of his right knee, the January 2007 VA 
examination report notes no instability and the September 
2005 and August 2006 VA examination reports note no 
ligamentous laxity and normal strength.  

A maximum rating of 30 percent for severe impairment of the 
knee with recurrent subluxation or lateral instability is 
provided under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  As 
the veteran's right knee disability is already assigned a 30 
percent rating, no higher rating under Diagnostic Code 5257 
is available.

The veteran has always demonstrated motion of the right knee 
and has never been diagnosed with ankylosis of this 
extremity, dislocation or removal of the semilunar cartilage, 
malunion or nonunion of the tibia and fibula, or genu 
recurvatum; thus, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, 5259, 5262, and 5263 are not for application.

The Board has considered whether a separate rating is 
available for limitation of motion or painful motion of the 
right knee.  The January 2007 VA examination report includes 
X-ray testing of the right knee which shows moderate 
degenerative changes with narrowing along the patellofemoral 
and tibial femur joints.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, provides that painful motion due to arthritis should be 
rated as limitation of motion of the affected joint and that 
if the limitation would otherwise be noncompensable under the 
criteria set out for the particular joint, a 10 percent 
rating should be assigned for painful motion.  The most 
limited flexion of the veteran's right knee was found during 
the January 2007 VA examination, where flexion was to 130 
degrees.  Although the January 2007 examination report does 
not identify when the range of motion became painful, the 
September 2005 and August 2006 VA examination reports both 
note pain at the end range of flexion.  Thus, these findings 
include consideration of limitation of function due to pain 
as required by 38 C.F.R. § 4.40 and § 4.45.  Even a non-
compensable rating is not available unless flexion is limited 
to 60 degrees or less.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Similarly, inasmuch as the competent medical evidence of 
record is silent with respect to findings of limitation of 
extension and 38 C.F.R. § 4.71a, Diagnostic Code 5261, does 
not provide for a non-compensable rating for limitation of 
extension less than 5 degrees, a rating under Diagnostic Code 
5261 is not available.

A 10 percent rating for painful motion on flexion or 
extension, as provided for by Diagnostic Code 5003, would not 
be appropriate in this case.  38 C.F.R. § 4.14 prohibits 
assigning ratings under more than one diagnostic code for the 
same manifestation of a disability.  The veteran is already 
assigned a 30 percent rating under Diagnostic Code 5257, 
which requires severe impairment of the knee with recurrent 
subluxation and lateral instability.  However, the competent 
medical evidence does not include findings of instability and 
the RO adjudication of the veteran's claim reflects 
consideration of loss of function due to pain when assigning 
the increased rating of 30 percent disabling.

As pain has been considered in the 30 percent schedular 
rating which is presently in effect, the veteran is already 
being compensated for pain on motion of his right knee.  Any 
additional rating for pain on motion of the veteran's right 
knee would constitute pyramiding and would, thus, be 
impermissible.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04.

The Board is aware of the veteran's contention that the 
schedular evaluation presently in effect for his 
postoperative right knee meniscectomy inadequately reflects 
the level of disability associated with this disorder.  
However, without any medical experience, the Board must find 
that his opinion has very limited probative value and is 
clearly outweighed by the medical evidence and facts cited 
above.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation for service 
connected postoperative right knee meniscectomy.  Thus, the 
preponderance of the evidence is against the veteran's 
increased rating claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

The petition to reopen the claims for service connection for 
disorders of the low back and left knee are allowed, and to 
this extent, the appeal is granted.

Entitlement to service connection for chronic low back pain 
due to degenerative changes of the lumbosacral spine with 
left S1 nerve root irritation as secondary to postoperative 
right knee meniscectomy based upon aggravation is granted.

Service connection for a left knee disorder is denied.

An increased rating for postoperative right knee meniscectomy 
is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


